DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (silk fibroin/perfluorocarbon formulations) with perfluorooctyl bromide without traverse in the reply filed on 15 Feb, 2022.

Claims Status
Claims 1-3, 5, 22, 25, 27, 28, 30-32, and 52 are pending.
Claims 1 and 5 have been amended.
Claims 22, 25, 27, 28, and 30-32 have been withdrawn due to an election/restriction requirement.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 defines the ratio of silk fibroin to perfluorocarbon as about 1:4 to 1:1 (v/v).  
	The issue is with the volume ratio.  Silk fibroin is a solid under normal laboratory conditions – it’s the main component of a caterpillar cocoon.  A given weight of polypeptide will have a different volume as a light fluffy powder than as a single crystal, which will be different than the proportion of the volume of the material in a solution calculated from the viscosity via the Einstein equation (Breki et al, Langmuir (2018) 34 p12968-12973, p12968, 2nd column, 1st paragraph) due to solvent entrainment in the random coil of the polymer.  The examples use a volume ratio of a solution of fibroin (of unknown concentration) to perfluorocarbon (example 2, p31, 1st paragraph), which is not the ratio of the claims (solution vs pure fibroin).  This uncertainty as to how the volume of the silk fibroin is measured renders the claim indefinite.
response to applicant’s arguments
	Applicants argue that they have included the limitation “wherein the silk fibroin is aqueous” which overcomes the rejection.
Applicant's arguments filed 14 Sept, 2022 have been fully considered but they are not persuasive.

Applicants have amended the claim to remove the adjective “about.”  The portions of this rejection based on the use of that adjective have been overcome, and the rejection has been modified to account for the amendment.
Applicants argue that the limitation of aqueous overcomes the rejection.  All that this limitation does is require that the fibroin be dissolved or suspended in a solution that includes both a perfluorocarbon and water.  It is not clear how adding an additional component to the formulation makes the claims definite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gazit et al (US 20090214649, cited by applicants) with evidentiary support from the Sigma Aldrich catalog page for item 442747-U (perfluorotributylamine, downloaded 15 March, 2022) and Kweon et al (J. Appl. Polymer Sci. (2001) 80 p928-934).

Gazit et al discuss silk matrices with an oxygen carrier (abstract).  Silk is the silk fibroin from silk cocoons or produced by recombinant DNA technology (paragraph 77).  The oxygen carrier can be a perfluorocarbon (paragraph 57), anticipating claim 1.  Among the perfluorocarbons explicitly mentioned is perfluorooctylbromide (paragraph 88), anticipating claims 3 and 52.  These materials can be wetted with water or phosphate buffered saline before use (paragraph 97), pharmaceutically acceptable carriers, anticipating claim 2.  An example is given where silk fibroin was dissolved in water to a concentration of 20% (w/w), which was then diluted with sodium bicarbonate buffer at a ratio of 6/4 (v/v) (paragraph 154).  This formulation was then used to suspend some cells, and mixed with perfluorotributylamine (a perfluorocarbon) at 5, 10, or 20% (w/v).  As evidenced by the Sigma Aldrich catalog page for perfluorotributylamine, this material has a density of 1.883 g/mL, which means that 100 mL of a 20% w/v solution would be 10.6 mL of the perfluorocarbon and either 10.7 g or 7.1g of fibroin, depending on if the 6:4 dilution of the fibroin solution is either 60% or 40% fibroin (note the approximately 10% dilution due to the perfluorocarbon).  As evidenced by Kweon et al (p931, 1st column, 3d paragraph), silk fibroin has a density of 1.4 g/cm3.  This means that the volume of fibroin is either 7.57 mL or 5.07 mL.  Thus, the volume ratio of silk fibroin to perfluorocarbon is either 0.714:1 or 0.478:1, both within the ratio of claim 5, anticipating it.
response to applicant’s arguments
	Applicants argue that the reference does not discuss a liquid ventilation formulation.
Applicant's arguments filed 14 Sept, 2022 have been fully considered but they are not persuasive.

	Applicants argue that the addition of a limitation of “liquid ventilation” as an intended use overcomes the rejection.  However, applicant’s utility need not be disclosed in a reference for it to be anticipatory (MPEP 2122), so long as the same material is disclosed.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658